 Case 1:18-cr-00457-AMD Document 64 Filed 06/18/19 Page 1 of 4 PageID #: 537


                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
AAS:JN/DKK                                        271 Cadman Plaza East
F. #2017R05903                                    Brooklyn, New York 11201



                                                  June 18, 2019


By Email and ECF

James M. Cole
Michael Levy
Joan M. Loughnane
Sidley Austin LLP

David Bitkower
Matthew S. Hellman
Jenner & Block LLP

                Re:   United States v. Huawei Technologies Co., Ltd., et al.
                      Criminal Docket No. 18-457 (S-2) (AMD)

Dear Counsel:

             Enclosed please find the government’s second production of discovery in
accordance with Rule 16 of the Federal Rules of Criminal Procedure. This discovery
supplements the government’s previous production on June 11, 2019. The discovery is being
produced pursuant to the Protective Order entered by the Court on June 10, 2019. See ECF
Docket Entry No. 57. The government also requests reciprocal discovery from the
defendant.
      Case 1:18-cr-00457-AMD Document 64 Filed 06/18/19 Page 2 of 4 PageID #: 538



    I.     The Government’s Discovery

    Document Description               Category of                      Bates Range
                                   Discovery Pursuant
                                   to Protective Order

   Buddecomm Report: Iran          Discovery Materials       DOJ_HUAWEI_B_0000000812-854
    Telecoms, Mobile and                (“DM”)
   Broadband Statistics and
          Analyses

   Document from LinkedIn                  DM                DOJ_HUAWEI_B_0000000855-856

 Huawei Technologies Co., Ltd.             DM                DOJ_HUAWEI_B_0000000857-915
   (“Huawei”) Employment
         Agreements

   Huawei Production to the                DM               DOJ_HUAWEI_B_0000000916-2925
   Department of Commerce

         News Articles                     DM               DOJ_HUAWEI_B_0000002926-2951

 Shipping Records and Related              DM               DOJ_HUAWEI_B_0000002952-3260
          Documents

  Huawei Presentations to the              DM               DOJ_HUAWEI_B_0000003261-3294
   Department of Commerce

   Translations of Speeches1               DM               DOJ_HUAWEI_B_0000003295-3316

Redacted Report of July 11, 2007           DM               DOJ_HUAWEI_B_0000003317-3327
          Interview




           1
             Any translations produced are in their draft form. The government will provide final
    translations of any documents it may use as trial exhibits in advance of trial.

                                                  2
     Case 1:18-cr-00457-AMD Document 64 Filed 06/18/19 Page 3 of 4 PageID #: 539



    Document Description                 Category of                        Bates Range
                                     Discovery Pursuant
                                     to Protective Order

Huawei letter to the Department              DM                DOJ_HUAWEI_B_0000003328-3400
 of Commerce, Dated June 29,
             2017

Huawei and Huawei Investment                 DM                DOJ_HUAWEI_B_0000003401-4597
 & Holding Co., Ltd. Annual
    Reports 2006-2017

 Travel Records for Defendant                DM                DOJ_HUAWEI_B_0000004598-4622
        Wanzhou Meng

     Other Travel Records            Sensitive Discovery       DOJ_HUAWEI_B_0000004623-4706
                                      Material (“SDM”)

  Corporate Document dated                   DM                DOJ_HUAWEI_B_0000004707-4715
      August 25, 2011

Financial Institution Documents,          DM/SDM2             DOJ_HUAWEI_A_0000055657-766047
  Including Customer Account
      Information, Written
      Correspondence and
       Transactional Data


                                                        Very truly yours,

                                                        RICHARD P. DONOGHUE
                                                        United States Attorney

                                                 By:     /s/ Julia Nestor
                                                        Alexander A. Solomon
                                                        Julia Nestor
                                                        David K. Kessler
                                                        Kaitlin Farrell
                                                        Sarah Evans
                                                        Assistant United States Attorneys
                                                        (718) 254-7000


           2
               Attached hereto is a chart including the financial institution documents marked as
    SDM.

                                                    3
 Case 1:18-cr-00457-AMD Document 64 Filed 06/18/19 Page 4 of 4 PageID #: 540



                                              DEBORAH L. CONNOR
                                              Chief, Money Laundering and Asset
                                              Recovery Section, Criminal Division
                                              U.S. Department of Justice

                                       By:    /s/ Laura Billings
                                              Laura Billings
                                              Christian J. Nauvel
                                              Trial Attorneys

                                              JAY I. BRATT
                                              Chief, Counterintelligence and Export
                                              Control Section
                                              National Security Division, U.S. Department
                                              of Justice

                                       By:    /s/ Thea D. R. Kendler
                                              Thea D. R. Kendler
                                              David Lim
                                              Trial Attorneys


Enclosures

cc:   Clerk of the Court (AMD) (by ECF) (with Attachment/without Enclosures)




                                          4
